Name: 96/206/ECSC, EC: Decision of the Council and the Commission of 22 December 1995 on the conclusion by the European Community of an Interim Agreement on trade and trade-related matters between the European Community and the European Coal and Steel Community, of the one part and the State of Israel on the other part
 Type: Decision
 Subject Matter: agricultural activity;  international trade;  cooperation policy;  Asia and Oceania;  European construction;  executive power and public service
 Date Published: 1996-03-20

 Avis juridique important|31996D020696/206/ECSC, EC: Decision of the Council and the Commission of 22 December 1995 on the conclusion by the European Community of an Interim Agreement on trade and trade-related matters between the European Community and the European Coal and Steel Community, of the one part and the State of Israel on the other part Official Journal L 071 , 20/03/1996 P. 0001 - 0001DECISION OF THE COUNCIL AND THE COMMISSION of 22 December 1995 on the conclusion by the European Community of an Interim Agreement on trade and trade-related matters between the European Community and the European Coal and Steel Community, of the one part and the State of Israel on the other part (96/206/ECSC, EC)THE COUNCIL OF THE EUROPEAN UNION, ANDTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community and in particular Article 95 thereof,Having regard to the Treaty establishing the European Community, and in particular Article 113, in conjunction with the first sentence of Article 228 (2) and the first subparagraph of Article 228 (3) thereof,Having regard to the opinion of the European Parliament (1),After consulting the Consultative Committee and obtaining the unanimous assent of the Council,Whereas, pending the entry into force of the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part, signed in Brussels, on 20 November 1995, it is necessary to approve the Interim Agreement on trade and trade-related matters between the European Community and the European Coal and Steel Community, of the one part, and the State of Israel, of the other part,HAVE DECIDED AS FOLLOWS:Article 1 The Interim Agreement on trade and trade related matters between the European Community and the European Coal and Steel Community, of the one part, and the State of Israel, of the other part, together with its Annexes, the Protocols, the exchanges of letters and the declarations are hereby approved on behalf of the European Community and the European Coal and Steel Community.The texts of the acts referred to in the first paragraph are attached to this Decision.Article 2 The President of the Council shall give the notification provided for in Article 40 of the Interim Agreement on behalf of the European Community. The President of the Commission shall give that notification on behalf of the European Coal and Steel Community (2).Done at Brussels, 22 December 1995.For the CouncilThe PresidentL. ATIENZA SERNAFor the Commission The PresidentJ. SANTER(1) OJ No C 17, 22. 1. 1996.(2) See page 148 of this Official Journal.